Citation Nr: 9914220	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision that 
denied the veteran's claim of service connection for heart 
disease.

In a subsequent rating decision in December 1996, the RO 
rendered a decision which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of service connection for a heart condition.  
This decision was based on the RO's receipt of the veteran's 
service medical records in December 1996.  However, the rules 
of finality do not apply unless there has been a previously 
finally disallowed claim.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  A previously finally disallowed claim 
by the RO means a claim which was not timely appealed.  See 
38 C.F.R. §§ 20.200, 20.1103.  Such is not the case here.  

As noted above, the basis of this appeal stems from the 
initial rating decision in November 1996 which disallowed the 
veteran's claim of service connection for a cardiovascular 
disability.  There are no previously finally disallowed 
claims on record.  Accordingly, any additional evidence the 
RO receives in relation to the veteran's claim of service 
connection for a cardiovascular disability requires 
consideration of the evidence on the merits without regard to 
the rules of finality.  If the decision remains unfavorable, 
then a supplemental statement of the case should be issued 
which contains a summary of the additional evidence and a 
discussion of how such evidence relates to the issue or 
issues involved, as well as a list and discussion of all 
applicable laws, regulations, and legal precedent.  38 C.F.R. 
§§ 19.30, 19.31 (1998).



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

The veteran contends that he had chest pain in service that 
is related to his current heart disability and that he has 
had a number of heart attacks since service.  His service 
medical records reflect complaints of chest pain.  They also 
show that he was hospitalized in March 1964 for observation 
because of chest pain, but that no disease was found and he 
was thought to have a neuromuscular problem.  His records 
further show that he had been hospitalized in 1967 with an 
acute episode of upper chest pain and that tests for cardiac 
function were negative.  

In support of his claim, the veteran submitted a statement 
from his treating physician, G.E.C., M.D., in September 1997 
who said that the veteran had severe coronary artery disease 
and that it was "more than likely he [had] some underlying 
cardiac illness [in service] which has progressed over the 
years."

The veteran's claim of service connection for a heart 
disability is well grounded in light of evidence of chest 
pain in and subsequent to service, a current heart 
disability, as well as a medical opinion as to the incurrence 
of a progressive cardiac illness in service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In view of the plausibility 
of this claim, further development is warranted in 
fulfillment of VA's duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

Such development requires that additional medical records be 
obtained.  Murincsak v. Derwinski, 1 Vet. App. 121 (1991).  
In this regard, it is not clear whether all possible medical 
records that pertain to the veteran's heart disability have 
been requested.  Although the veteran testified before a 
traveling member of the Board in April 1999 that he had "dug 
everything up" that he could in regard to medical evidence, 
he also testified that he had had multiple heart attacks 
since 1989, with the last one occurring in 1997.  The claims 
file does not contain medical records in regard to any of 
these heart attacks, nor is it clear what attempts were made 
to obtain such records.  The claims file also reveals that 
the veteran underwent coronary artery bypass in 1995, but 
there are no records that relate to this surgery.  An attempt 
should be made to obtain these records, as well as the actual 
treatment records from the veteran's treating physician, 
G.E.C., M.D.  Id.

Fulfillment of VA's statutory duty to assist in this case 
also includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
veteran's claimed heart disability will be a fully informed 
one.  38 U.S.C.A. § 5107(a) (West 1991); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In this regard, although the 
veteran underwent a VA cardiovascular examination in November 
1996, his complete service medical records were not on file 
at that time and thus were not available to the examiner 
prior to the examination.  Id.  Also, it is not clear from 
the examination report what current heart disability the 
veteran has, nor does the report contain a medical opinion as 
to the etiology of any current heart problems.  Medical 
clarification on these issues is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA and non-VA) of medical 
examination or treatment for his heart 
illness since his treatment with Dr. 
Liverman in the 1970s.  This should 
include the address and dates of 
treatment at the medical clinics in Rock 
Hills and Charlotte, South Carolina (see 
pg. 10 of hearing transcript), the 
Lexington County Hospital, and the 
Richland Memorial Hospital.  These 
records, along with the treatment records 
from G.E.C., M.D., should be obtained and 
associated with the claims file, 
following the procedures of 38 C.F.R. 
§ 3.159 (1998).

2.  The RO should schedule the veteran to 
undergo a cardiovascular examination in 
order to assess the nature and etiology 
of any cardiovascular disabilities.  The 
claims file and a copy of this Remand 
must be made available to the examiner 
prior to the examination in order that he 
or she  may review the veteran's medical 
history.  A notation to the effect that 
the claims file was reviewed should be 
included in the examination report.  Any 
diagnostic tests and procedures deemed 
appropriate should be performed.  All 
subjective complaints and objective 
findings should be reported in detail.  
The examiner is requested to provide a 
medical opinion as to the etiology of the 
veteran's heart problems clinically found 
on examination and to include the 
rationale for the opinion expressed. 

3.  Upon receiving the examiner's report, 
the RO should review the evidence of 
record and readjudicate the claim of 
service connection for a cardiovascular 
disability.  If the benefit remains 
denied, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case which 
summarizes the additional evidence and 
discusses how such evidence relates to 
the issue or issues involved, as well as 
lists and discusses all applicable laws, 
regulations, and legal precedent.  
38 C.F.R. §§ 19.30, 19.31 (1998).

The case should then be returned to the Board for further 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










